F|LED

NUV 0 5 2013

C|erk, U S District Court
District Of Montana
Bil|ings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED sTATEs oF AMERICA,
Plaintiff,

VS.

JORDEN SAMUEL BUTLER,
Defendant.

 

 

CR- 1 8-08-BLG-SPW

ORDER GRANTING
UNOPPOSED MO'I`ION T()
FILE UNDER SEAL

Upon the Defendant’s Unopposed Motion for Leave to File Motion to

Continue Under Seal (Doc. 30), and good cause appearing,

IT IS HEREBY ORDERED that Defendant’s unopposed motion to

flle under seal is GRANTED.

DATED this f%&y Of November, 2018.

A@OM /. pda/held

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

